EXHIBIT SIX-YEAR FINANCIAL SUMMARY Dollars in thousands, except per share data (Year ended December 31,) 2007 2006 2005 2004 2003 2002 Consolidated statement of earnings data: Operating revenues $ 711,674 $ 614,793 $ 454,266 $ 383,846 $ 539,322 $ 562,565 Operating earnings (loss) (2) 26,969 20,955 33,267 41,804 (14,396) 39,697 Net earnings (loss) (2) (3) 12,659 7,280 (16,982) 23,181 (13,699) 24,395 Net earnings (loss) per share: (2) (3) Basic $ 0.73 $ 0.43 $ (1.01) $ 1.42 $ (0.86) $ 1.45 Diluted $ 0.73 $ 0.42 $ (1.01) $ 1.38 $ (0.86) $ 1.38 Weighted average shares outstanding (000s): Basic 17,226 17,008 16,751 16,292 16,000 16,833 Diluted 17,459 17,243 16,751 16,835 16,000 17,642 Consolidated balance sheet data: Working capital $ 80,285 $ 85,982 $ 60,664 $ 76,451 $ 76,952 $ 67,846 Total assets 408,560 428,296 272,925 277,666 233,626 235,530 Total liabilities 163,271 217,431 74,677 70,638 55,671 46,916 Stockholders’ equity 244,022 210,779 198,248 207,028 177,955 188,614 Financial statistics: Operating margin (2) 3.8% 3.4% 7.3% 10.9% (2.7)% 7.1% Net margin (2) (3) 1.8% 1.2% (3.7)% 6.0% (2.5)% 4.3% Current ratio 1.9:1 1.9:1 1.9:1 2.3:1 2.9:1 2.8:1 Diluted EPS growth rate (2) (3) 73.8% 141.6% (173.2)% 260.5% (162.3)% 19.0% Return on equity (1) (2) (3) 5.6% 3.6% (8.4)% 12.0% (7.5)% 12.6% Operating statistics: Freestanding hospitals: Number of locations at end of year (4) 9 8 5 N/A N/A N/A Number of patient discharges (4) 5,718 3,891 1,110 N/A N/A N/A Program management: Inpatient units: Average number of programs 127 137 145 142 133 135 Average admissions per program 363 360 372 383 422 411 Outpatient programs: Average number of locations 35 41 42 42 48 55 Patient visits (000s) 1,006 1,130 1,146 1,133 1,248 1,366 Contract therapy: Average number of locations (5) 1,125 1,018 749 588 460 378 (1) Average of beginning and ending equity. (2) The results for 2003 include a pretax loss on net assets held for sale of $43.6 million ($30.6 million after tax or $1.90 per diluted share). (3) The results for 2005 include after tax losses on our equity investment in InteliStaf Holdings, Inc. of $36.5 million or $2.18 per diluted share. (4) We entered the freestanding hospitals business on August 1, 2005 with the acquisition of substantially all of the operating assets of MeadowBrook Healthcare, Inc. (5) Effective July 1, 2006, we acquired Symphony Health Services, LLC and its RehabWorks business, which added 470 contract therapy locations. Stock Data The Company’s common stock is listed and traded on the New York Stock Exchange under the symbol “RHB.”The stock prices below are the high and low closing sale prices per share of our common stock, as reported on the New York Stock Exchange, for the periods indicated. CALENDAR QUARTER 1st 2nd 3rd 4th 2007 High $16.20 $17.39 $19.56 $23.10 Low 13.69 14.16 13.71 17.36 2006 High $20.90 $18.48 $18.72 $15.50 Low 18.02 15.10 12.94 11.68 The Company has not paid dividends on its common stock during the two most recently completed fiscal years and has not declared any dividends during the current fiscal year. The Company does not anticipate paying cash dividends in the foreseeable future. The number of holders of the Company’s common stock as of March 3, 2008 was approximately 7,700 including550 shareholders of record and an estimated7,150 persons or entities holding common stock in nominee name. Shareholders may receive earnings news releases, which provide timely financial information, by notifying our investor relations department or by visiting our website: http://www.rehabcare.com.
